IN THE COURT OF APPEALS OF IOWA

                                   No. 18-1773
                               Filed March 6, 2019


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

MARK MCMAHON,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Boone County, Stephen A. Owen,

District Associate Judge.




      Mark McMahon appeals following his guilty plea to failure to comply with

sex offender registry requirements, first offense. AFFIRMED.




      Ashley M. Sparks of Cooper, Goedicke, Reimer & Reese, P.C., West Des

Moines, for appellant.

      Thomas J. Miller, Attorney General, and Bridget A. Chambers, Assistant

Attorney General, for appellee.



      Considered by Vogel, C.J., Vaitheswaran, J., and Blane, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2019).
                                          2


VAITHESWARAN, Judge.

       The State charged Mark McMahon with failure to comply with sex offender

registry requirements, first offense, an aggravated misdemeanor.         McMahon

entered a written plea of guilty to the charge. The district court accepted the plea

by order. The court later adjudged him guilty and imposed a prison term not

exceeding two years.

       One day after sentence was imposed McMahon’s attorney moved to

withdraw on the ground McMahon was dissatisfied with his service. McMahon

signed the motion and, next to his signature, wrote “did not understand the plea

deal offered.” He later filed a notice of appeal.

       On appeal, McMahon argues his attorney was ineffective in failing to file a

motion in arrest of judgment on the ground that his plea “was not intelligently and

voluntarily made.”     We find the record inadequate to resolve the claim.

Accordingly, we preserve it for postconviction relief. See State v. McNeal, 867

N.W.2d 91, 105 (Iowa 2015).

       AFFIRMED.